Citation Nr: 1535611	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  08-00 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

Entitlement to service connection for a back disorder as due to a service-connected bilateral knee disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to October 1979, August 1980 to August 1984, and from December 1988 to April 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is associated with the claims folder.  The Board previously remanded this claim for further development in August 2010. 

The Board subsequently denied the claim in a May 2011 decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In September 2013, the Court issued a September 2013 Memorandum Decision, which set aside the May 2011 Board decision denying service connection for a back condition as secondary to service-connected knee conditions and remanded the Veteran's claim to the Board for reconsideration.  In August 2014, the Board remanded the issue on appeal to afford the Veteran another VA examination in compliance with the Court Decision.  The case has now been returned for appellate review.

The Board notes that in the Memorandum Decision, the Court only set aside the portion of the Board's decision denying service connection for a back condition secondary to service-connected disability conditions.  The Court did not address the Board's findings as to direct and presumptive service connection.  As such, that portion of the Board's May 2011 decision is final.  Accordingly, this decision will only address whether the Veteran has a back disorder that is secondary to his service-connected knee disabilities and, as such, the issue has been characterized as shown on the title page of this decision.

The Board notes that, while the Veteran was previously represented by a private attorney, before certification of the appeal to the Board, the private attorney revoked their power of attorney by way of a letter sent to VA and the Veteran.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As a final preliminary matter, the Board notes that this claim was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems. 


FINDING OF FACT

A back disorder is not proximately due to or aggravated by the Veteran's service-connected bilateral knee disability.


CONCLUSION OF LAW

The criteria for service connection for a back disorder as secondary to the Veteran's service-connected bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

Here, the Veteran was sent a letter in November 2006 that fully addressed all notice elements and was sent prior to the initial February 2007 rating decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim on a secondary basis and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's service records, post-service reports of VA and private treatment, Social Security Administration (SSA) records and VA examination reports.  Moreover, the Veteran's statements in support of the claim, including his Board hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.   

Additionally, the Veteran was afforded a VA examination in December 2014 that provided an etiological opinion with rationale.  The Board finds that the VA examination with opinion is adequate because, as discussed below, it was based upon consideration of the Veteran's pertinent medical history, to include his lay assertions and current complaints, and provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board observes that the Veteran requested an independent medical examination (IME) in February 2015.  In essence, he appears to indicate that there was bias by the facility or by the examiner.  Pursuant to 38 C.F.R. § 3.328, an independent medical examination will be granted when the issue under consideration poses a medical problem of such obscurity or complexity, or has generated such controversy in the medical community at large, as to justify solicitation of an independent medical opinion.  In March 2015, an advisory opinion was obtained from the VA Director of Compensation Service on whether the Veteran was entitled to an IME.  The Director determined that the evidentiary record, when considering the totality of the evidence does not support the criteria for an independent examination.  The December 2014 VA examiner detailed his findings in accordance with the Board remand without ambiguity when he found no causative effect between the back condition and an antalgic gait, abnormal weight-bearing, or knee conditions.  There was no evidence that the Veteran's medical picture poses such an obscurity or complexity so as to generate any controversy in the medical community.  The law is specific in its requirement for a request when it states in part that the request must be submitted in writing and must set forth in detail the reasons why the opinion is necessary.  The Veteran simply stated a request for an independent medical opinion without any reasons or basis.  Therefore, in accordance with 38 C.F.R. § 3.328, the Director found that an independent examination is not warranted.

Likewise, the Board does not find that the duty to assist the Veteran in the instant case requires VA to provide an IME.  In this regard, the Board finds no indication that the facility or the examiner was biased against the Veteran.  The VA examiner thoroughly examined the Veteran, reviewed the record in depth as well as the applicable medical literature and set forth his findings in detail.  There is no indication of any bias towards the Veteran at any point in the examination report.  Moreover, the VA examination with opinion responded to each question posed in the August 2014 Board Remand.  Importantly, there is no indication from the medical evidence that the issue under consideration poses a medical problem of such obscurity or complexity, or has generated such controversy in the medical community at large, as to justify solicitation of an IME.  In this regard, there are no competent, conflicting medical opinions of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue on appeal has been met.  

Moreover, in August 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2010 hearing, the undersigned noted the issue on appeal and information was obtained regarding the Veteran's contentions.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claim, to include any nexus between the Veteran's back disorder and his bilateral knee disability.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board remanded the case in August 2010 and August 2014 so that additional medical evidence could be obtained, to include nexus opinions.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Finally, the Board finds that there was substantial compliance with the prior Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In compliance with the August 2010 remand directives, the record shows that the AOJ obtained updated VA treatment records as well as VA opinion in October 2010 as directed.  The AOJ was also directed to afford the Veteran the opportunity to
identify any private clinical records for his spine disorder that have not yet been associated with the claims file, to include any private clinical records from December 2008 to the present or any records of radiologic examination of the spine.  In this regard, a September 2010 Report of General Information indicated that the 
Veteran expressly denied receiving any private treatment during this period.  In a September 2010 statement, the Veteran again expressly stated that he had not received any private treatment during this period.  Moreover, in August 2014, the Board remanded the case for a VA examination, which was accomplished in December 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Board initially notes that, in the May 2011 decision, the Board determined that the preponderance of the evidence of record was against finding that the Veteran's back disability manifested during, or as a result of, his active military service given the lack of any evidence of back problems in service or for many years after.  As discussed above, as the Court only set aside the portion of the Board's decision that denied service connection on a secondary basis, the Board's decision denying service connection on a direct and presumptive basis is final.  Therefore, the instant decision addresses only secondary service connection.

In this regard, the Veteran asserts that his back disorder is related to his service-connected bilateral knee disabilities.  Specifically, in his statements of record and at the April 2010 Board hearing, he has claimed that his current back disability manifested as a result of an impaired gait due to such service-connected bilateral knee disabilities.  He has also asserted that his back disorder is due to multiple falls that were caused by his service-connected bilateral knee disabilities.  The Board notes that the record reflects that the Veteran is presently service-connected for degenerative joint disease of the right knee and degenerative joint disease of the left knee, status post osteochondritis.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

By way of background, the Veteran's service treatment records disclose that, during his first period of service, from 1975 through 1979, the Veteran sought treatment for complaint of back pain on at least two occasions, and a diagnosis of mechanical low back pain was assigned.  The Veteran's 1979 separation examination, as well as his 1984 re-induction examination, disclose that the Veteran's spine and musculoskeletal system were described as normal.   

The Veteran received medical and surgical treatment for knee pain during his second and thirds periods of active service.  Records dated in 1988 reflect that he complained of back pain at times when he was being treated for knee pain.   However, the September 1988 separation examination discloses that the Veteran's spine and musculoskeletal system, other than the knees, were described as normal.  The March 1989 summary for Medical Board evaluation discloses no findings of a back disorder. 

The Veteran worked for the United States Postal Service (USPS) after his service discharge until about 1999, according to USPS records associated with the claims file.  The Veteran sought benefits from the Social Security Administration in December 1997.  Among the disabling disorders, the Veteran listed back pain. 

VA treatment records dated in July 1996 reflect that the Veteran reported that he had recently developed low back pain as his knee disabilities had increased in severity.  Follow up VA treatment records continued to show complaints of back and bilateral knee pain.  

The Veteran filed his current claim for service connection in August 2006, claiming that his back disorder was secondary to his bilateral knee disability.  He was afforded a VA examination in January 2007.  After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran's lower back pain was not secondary to arthritis in his knees as he had no arthritis in his knees verified on x-ray.  His lower back pain was diagnosed while in the military and his current back pain was not a result of the mechanical low back pain that was diagnosed while in the military service.  However, no further rationale was provided.  

In August 2010, the Board remanded the case for another VA examination.  After an extensive review of the Veteran's claims file, which was summarized in detail, in an October 2010 medical opinion, the VA reviewer concluded that the Veteran's knee disabilities did not cause and do not permanently aggravate his back disorder.  The reviewer explained that age, heredity, occupation, and weight are associated with onset of degenerative joint disease and degenerative disc disease.  The examiner concluded that the Veteran's disorder was a multifactorial, age-related process influenced by mechanical and genetic factors.  The reviewer concluded that there was nothing in the medical literature to support an etiology related to the Veteran's service-connected knee disabilities. 

The reviewer also concluded, based on the radiologic examinations of the Veteran's back from 1996 to the present that the evidence was against a finding that the Veteran's service-connected knee disabilities, or medication used to treat those disabilities, or the use of assistive devices, had permanently aggravated or worsened the back disorder or its symptoms.  In particular, the reviewer discussed at length the findings on medical examinations, which showed that the Veteran had back pain which was worse with standing, but which present at all times, including when the Veteran was sitting.  The reviewer also discussed at length the noted progression of the back disorder, beginning with initial radiologic examinations which showed very minimal disc bulging in May 2001 through May 2009, which showed mild disc space narrowing and spur formation at L4-L5.  

As noted above, the Board denied this claim in May 2011.  However, in the September 2013 Memorandum Decision, the Court determined that in rendering its May 2011 decision, the Board relied upon an inadequate medical examination to deny the Veteran's claim for a back disorder as secondary to his service-connected bilateral knee disability.  The Court found that the October 2010 VA examiner offered no medical reasoning to support his bare conclusion that the Veteran's service-connected knee conditions did not aggravate his back condition.  The medical articles cited and his discussion of the Veteran's case concerned the cause of degenerative disc disease.  The examiner did not address how any of the articles or any of the evidence weighed against the Veteran's antalgic gait or abnormal weight-bearing posture having aggravated the lower back condition, whatever its ultimate cause may have been.  In sum, the Court concluded that there was no reasoned medical explanation for the examiner's conclusion that the Veteran's service-connected knee conditions did not aggravate the Veteran's back condition.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

After the Board's prior denial, in support of his claim, the Veteran submitted an August 2011 private statement with clinical records.  It was noted that the Veteran presented with severe back pain that same month.  He had displacement of lumbar intervertebral disc without myelopathy, myalgia and degeneration of the lumbar intervertebral.  A clinical record shows that the examiner had told the Veteran that he had two separate problems, one was low back pain and the other was knee pain.  However, the examiner indicated that walking with crutches along with right knee problems could make his low back condition worse.    

In August 2014, the Board remanded the case for another VA examination, which was accomplished in December 2014.  After examining the Veteran, the examiner found that his current low back disability was not caused or aggravated by his bilateral knee disability.  The examiner specifically noted that part of his work when teaching biomechanics and performing graduate research specifically included evaluation of whether osteoarthritis disease process of the knees could be improved by biomechanical treatments.  The Veteran's electronic record was extensively reviewed and discussed.  The examiner noted that based on review of literature, to date, there were no published scientific articles proving that abnormal mechanics of the knee or an abnormal gait was a causative factor in lumbar spinal pathology.  The examiner extensively summarized such literature.  The examiner concluded that the current literature did not support a causative factor between the Veteran's antalgic gait or abnormal weight bearing posture and his back condition.  There are only theories and models regarding antalgic gait or abnormal posture and its relationship to the lumbar spine.  Veteran had his knee conditions for decades before any degenerative changes are noted on lumbar x-ray.  

The examiner also found that there was no evidence of the Veteran having any fall which caused or aggravated his back condition.  X-rays have shown a slow progression of mild disc degeneration most consistent with aging.  An injury significant enough to have caused or changed his back condition would have a sudden change such as a fracture or significant mal-alignment.  The records are also devoid of any medical records that evaluated him and showed a sudden change due to the fall.  When questioned he denied ever going to the Emergency Department for a fall or having a sudden and permanent neurologic deficit due to a fall.  The examiner continued that there was no evidence in the literature that knee mechanical factors can cause or aggravate a lumbar condition.  The literature as noted above does not show causal linkage between knee and back.  There are theories only of the links but none have proven to be causal.

As discussed above, the December 2014 VA examiner examined the Veteran and considered the Veteran's record and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The examiner clearly reviewed the claims file and summarized pertinent clinical records so he was fully aware of the extent of the Veteran's bilateral knee disorder.  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr, supra.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the December 2014 VA examiner's opinion.

Therefore, the Board finds that based on the highly probative December 2014 VA examination, the preponderance of the medical evidence clearly shows that the Veteran's current back disorder was not proximately due to, caused by, or aggravated beyond its natural progression by his service-connected bilateral knee disorders.  Again, the examiner offered a detailed rationale for such opinion.  The Board also finds it significant that although sufficient, detailed rationales were not provided, prior VA examiners in 2010 and 2007 also found no such causal relationship, which supports the December 2014 VA examiner's findings.  

The Board notes that the Veteran testified that certain providers had advised him that his current back disorders were due to his service-connected knee disabilities. The Board afforded the Veteran an opportunity to obtain such opinions in writing. However, the Veteran did not submit written opinion from any of the identified providers.  Likewise, the Board recognizes that a private examiner in August 2011 indicated that walking with crutches or right knee problems could make his low back condition worse.  Nevertheless, the examiner failed to offer any sort of rationale for such opinion.  Moreover, as he couched his opinion in speculative terms such as "could," he did not clearly determine whether the Veteran's knees had caused or aggravated the Veteran's back disorder.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative because this is just as well tantamount to saying "may not" or "could not".  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Accordingly, this opinion is outweighed by the December 2014 VA opinion.  As such, given that the more probative medical evidence of record shows that the Veteran's back disorder is not proximately due to or aggravated by the service-connected bilateral knee disorders, service connection on a secondary basis is not warranted.

The Board recognizes that the Veteran believes he is entitled to service connection for a back disorder as secondary to his service-connected knee disabilities.  In his statements, the Veteran asserted that he believed his back disability arose as a result impaired walking due to his knee disabilities as well as numerous falls from caused by his knee disabilities.  In numerous statements of record, the Veteran has also described his limitations with respect to walking as well as other activities due to his knees.  Lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In the instant case, the Veteran is competent to report his symptoms as well as describe his impaired gait and falls.  However, the record contains no evidence to suggest that the Veteran has the necessary medical expertise to offer an opinion linking his current back disability to his knee disabilities.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board must find that he is not competent to give such a medical opinion.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, i.e., the impact of an altered gait on the spine.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert, supra.  In turn, his statements are outweighed by the more probative VA examination with opinion.  

In conclusion, based on the analysis above, the preponderance of the evidence is against the Veteran's claim for service connection for a back disorder on secondary basis.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.



ORDER

Service connection for a back disorder as secondary to service-connected bilateral knee disability is denied. 




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


